Title: James Monroe to James Madison, 2 November 1827
From: Monroe, James
To: Madison, James


                        
                            
                                Dear Sir
                            
                            
                                
                                    Oak hill
                                
                                Novr. 2d. 1827.
                            
                        
                         
                        I have this moment recd. yours of the 29th. ulto., with the copies of mine to judge White, which I had
                            forwarded for your perusal. I shall take good care of them. Suspecting that there had been some unfair practice, in regard
                            to the order from Genl. Armstrong, or rather his sanction to take Pensacola, to Genl. Jackson, I requested Mr. Ringgold to
                            procure me a copy of the letter of the 18th. of July, and of that referrd to in it, from the dept., which he did, and
                            which I now inclose to you. The occurrence is, in every view, which can be taken of it, a very [extry] one. I do not think,
                            that you ever gave the permission, or order, stated, in Armstrongs letter, and particularly because, you never mention’d
                            it to me, that I recollect, and that the order, which I gave him afterwards, was in perfect accordance with your views.
                        The letter of Mr Ringgold, was omitted, in my last by accident. I now forward it to you, to be returnd,
                            after perusal. I have recd. one from him, since, stating the substance of a conversation between him & Genl.
                            Gibson, who is, a confidential friend, as Mr R. informs me, of Genl. Jackson & who assurd him, that any
                            publication, that placed him in collision with me, would be very distressing to Genl. Jackson, independent of any effect,
                            it might have, on his views, in other respects. It was inferrd by Mr. R. that this assurance was founded on communications
                            from Genl. Jackson to Genl. Gibson. It is certain that, from political, as well as personal considerations, I took great
                            responsibility on myself, in the support which I gave to Genl. Jackson, while I remaind in office, and that much occurrd,
                            which ought to have satisfied him, that I took an interest in his fame and welfare. Return me these letters—
                        I send you a letter, which I have also just recd., from Mr Hay, at Richmond, which as it refers to you, as
                            well as to me, in an interesting circumstance, I have thought it would be agreeable for you to see, that you may be aware,
                            of the object contemplated. I shall write to Col: Mercer, in the sense suggested by Mr Hay, that is, not to include me,
                            in the nomination, wishing to take no part in the election. I may glance at you, in the same sentiment, but without
                            compromitting you in any respect. My letter to him will be forwarded by this mail. Return to me Mr. Hay’s letter—Mr
                            Gouverneur & our Daughter, have been with us. They left us, with one of their children, a daughter, this morning,
                            on their return to N. York. They desird me, to unite theirs, with our best regards to you, & Mrs. Madison—Your
                            friend—
                        
                            
                                James Monroe
                            
                        
                    I believe it can be proved, that on the 18 of July 1814., I was in Virga., on a visit to Albemarle. I left
                            Washington on the 9th., passed thro’ Richmond where I left Mrs Monroe with our daughter, & proceeded to
                            Albemarle, where I presume, I staid, a week, & then returnd thro’ Richmond, by [Koon’s] ferry, where I saw the
                            enemy’s sloops below, & could not have passd, if the wind had not blown down the river. Of the latter part, I
                            informd you, & suggested my fear that Armstrong, had not carried into effect, the arrangment for the defence of
                            the city which had been decided on, before I left it. You inform’d me, that he had apprized you of his correspondence with
                            the governors &c. The suggestion therefore, that the letter was on my table the next day, with my knowledge, can I
                            am satisfied be disprovd. I mention these circumstances that you may know all that I do, on the subject.